Continuation Sheet (PTOL-303)

Continuation of 3:  NOTE: Extensive amendments to claims 21 and 22 raise new issues that would require further consideration and/or search

Continuation of 12:
It is argued, at pages 7-8 of the Remarks, that Takagi does not disclose the claimed subject matter in that the substrate in the claimed subject matter is used for a transistor with gallium nitride and another transistor with a different semiconductor, whereas Takagi repeatedly discloses that the various substrate are suitable for a transistor comprising a compound semiconductor.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As in this case, LaRoche et al. discloses the substrate comprising Si, SiC, or sapphire is used for the first transistor (12) with gallium nitride and another transistor (14) with a different semiconductor (Si), but does not disclose the substrate comprising diamond.  Takagi, on the other hand, discloses a substrate comprising Si, SiC, sapphire, or diamond can be used a transistor.  Therefore, one of ordinary skills in the art would be motivated to substitute Si, SiC, or sapphire with diamond since these materials are commonly used as the substrate and they are interchangeable.

In response to applicant's argument that various substrate material described in Takagi are not merely interchangeable components of a semiconductor device since the substrate can affect critical factors in fabricating a semiconductor device as well as the operational performance of the semiconductor device, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, LaRoche et al. discloses the compound semiconductor device comprises the substrate comprising Si, SiC, or sapphire.  Takagi, in the same field of endeavor, also discloses the compound semiconductor device comprises the substrate comprising Si, SiC, sapphire, or diamond.  Therefore, one of ordinary skills in the art at the time the invention was made to substitute the Si, SiC, or sapphire substrate of LaRoche et al. with diamond, such as taught by Takagi, since Si, SiC, sapphire and diamond are commonly used as the substrate and they are interchangeable.

In response to applicant's argument that Mostow teaches away from using a heterogeneous transistor architecture for FEM circuitry on the same substrate due to Mostov disclosing that performance, fabrication, and cost issues have necessitated the fabrication of the RF switch on a different substrate than the substrate of the power amplifier and the low noise amplifier, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Since Applicant’s claims 1, 3 and 8-9 did not overcome the rejection over the LaRoche et al. in view of Takagi references, the remaining claims still not over the rejection over the combination of LaRoche et al. and Takagi in view of Inoue et al., Green et al., Wholey et al. and/or Mostov et al.

/HUNG K VU/Primary Examiner, Art Unit 2897